 

 

Case: 2:20-mj-00371-CMV Doc #: 1 Filed: 05/20/20 Page: 1 of 25 PAGEID #: 1

AO 106 (Rev, 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT

for the
Southern District of Ohio

In the Matter of the Search of
(Briefly describe the property to be searched
or identify the person by name and address)

190 Fox Hall Dr.
Pataskala, OH 43062

Case No. 4); 7O-M) ya aah

eS

APPLICATION FOR A SEARCH WARRANT

1, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that | have reason to believe that on the following person or property (identifi the person or describe the

Papert {0 De searcieg ane give its location):

locatedinthe | Southern _ District of Ohio ____, there is now concealed fidemify the
person or describe the property to be seized):

See Attachment B.

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
evidence of a crime;
contraband, fruits of crime, or other items illegally possessed;
ow property designed for use, intended for use, or used in committing a crime;

© a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
21 U.S.C. 843 Prohibited Acts - Obtaining Controlled Substances by fraud, misrepresentation
21 U.S.C. 844 \llegal Possession Controlled Substances

The application is based on these facts:
See Attached Affidavit

a Continued on the attached sheet.

1 Delayed notice of _ days (give exact ending date ifmore than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

DM k. Yor #2049 _
Applidant’s signature

Mark Young, Task Force Officer

Printed name and title

 

 

Sworn to before me and signed in my presence.

)

Judge's signature

City and state: Columbus, Ohio oo Chelsey Vascura, U.S. Magistrate Judge

Printed name and title

 

 
 

 

Case: 2:20-mj-00371-CMV Doc #: 1 Filed: 05/20/20 Page: 2 of 25 PAGEID ft 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

EASTERN DIVISION

IN THE MATTER OF THE
SEARCH OF

190 Fox Hall Dr., Pataskala, OH 43062 :

AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

I, Mark Young, a Task Force Officer (TFO) with the Columbus DEA Office, being duly
sworn, depose and state as follows;
BACKGROUND

1. Your affiant, TFO Mark Young, is an “Investigator or Task Force Officer" with the
United States Drug Enforcement Administration within the meaning of Title 21, United
States Code, Section 878. That is, an officer of the United States who is empowered by
law to conduct investigations of and to make arrests for offenses enumerated in Title
21, United States Code, Section 878.

2. Your affiant is a law enforcement officer and has been assigned to the DEA Columbus,
Ohio District Office since January 2020. Your affiant has been employed as a law
enforcement officer over 20 years and is presently employed as a narcotics detective
with the Columbus, Ohio Division of Police Drug Enforcement Bureau. Your affiant
has conducted and participated in complex criminal investigations that have involved,

- ~~ sex trafficking, money laundering and drug trafficking conspiracies which have

 

‘esulted in arrests; execution of search warrants that resulted in the seizure of narcotics,

~
 

 

Case: 2:20-mj-00371-CMV Doc #: 1 Filed: 05/20/20 Page: 3 of 25 PAGEID #: 3

narcotics proceeds and other evidence of narcotics and sex trafficking trafficking
activities; and supervised the activities of cooperating sources (CS) that have provided
information and assistance resulting in narcotics purchases.

3. Affiant has experience testifying in state and federal court regarding prostitution, Sex
trafficking and drug trafficking. Affiant worked as a covert investigator for over 12
years conducting undercover investigations into Sex Trafficking and narcotics
investigations. Affiant has attended several training courses related to sex trafficking
and narcotics trafficking. For the past 7 years, TFO Mark Young has been assigned to
the Central Ohio Human Trafficking Task Force conducting undercover operations into
Pimp Controlled prostitution which involved narcotics trafficking.

4. The affiant is also presently assigned to the Columbus District Office of the United
States Drug Enforcement Administration (DEA) Tactical Diversion Squad (TDS) as a
Task Force Officer (TFO), and has worked in this capacity since approximately January
2020. As such, the affiant is an “investigative or law enforcement officer” of the United
States within the meaning of Title 18 U.S.C. § 2510(7), empowered by law to conduct
criminal investigations and make arrests for offenses enumerated in the Controlled
Substances Act (CSA), Title 21 U.S.C.

5. The information contained in this affidavit is either personally known to me, based
upon my interviews of various witnesses and the review of various records and publicly

available information, or has been relayed to me by other agents or other sworn law

 

enforcement personnel.
 

Case: 2:20-mj-00371-CMV Doc #: 1 Filed: 05/20/20 Page: 4 of 25 PAGEID#: 4 _

6. This affidavit is being submitted for the purposes of securing search warrants for the
“PREMISES”, namely the personal residence TABITHA L. WOOD (hereinafter
“RESIDENCE PREMISES”), and the vehicle used for the commission of the crimes
(hereinafter “the VEHICLE”), all located within the Southern District of Ohio.

a. The RESIDENCE PREMISES of TABITHA L. WOOD is located at 190 Fox Hall
Dr., Pataskala, OH 43062, which is within the Southern District of Ohio.

b. The VEHICLE bears VIN: 2G2WR52464 1332732 and is registered to Daniel Feucht,
WOOD’s husband, and observed parked in front of the RESIDENCE PREMISES at
190 Fox Hall Dr., Pataskala, OH 43062.

7. Because this affidavit is being submitted for the limited purpose of securing a search
warrant, I have not included each and every fact known to me concerning this
investigation. I have set forth only the facts that I believe are necessary to support the
requested search warrant.

8. Based upon my training and experience and the facts set forth in this affidavit, there is
probable cause to believe that TABITHA L. WOOD is illegally acquiring or obtaining
and/or possessing controlled substances. Consequently, there is probable cause to
believe that violations of 21 U.S.C. § 843 (Prohibited Acts), and 21 U.S.C. § 844
(Possession of Drugs), have been committed by TABITHA L. WOOD and that
evidence related to such violations may be found on the PREMISES (which includes

the RESIDENCE PREMISES and the VEHICLE).

STATUTORY VIOLATIONS
9. Based upon the information set forth below, I have reason to believe and do believe

that certain evidence supporting violations of the following federal criminal statutes is

 

—
 

 

Case: 2:20-mj-00371-CMV Doc #: 1 Filed: 05/20/20 Page: 5 Of 25 PAGEID #. 5

presently being maintained or stored on the PREMISES.

10,21 U.S.C. § 843 prohibits a person from knowingly or intentionally acquiring or
obtaining possession of a controlled substance by misrepresentation, fraud, forgery,
deception, or subterfuge.

11.21 U.S.C. § 844 prohibits any person from knowingly or intentionally to possess a
controlled substance unless such substance was obtained directly, or pursuant to a valid
prescription or order, from a practitioner, while acting in the course of his/her

professional practice.

Controlled Substances Act

12. The Controlled Substances Act (“CSA”) governs the manufacture, distribution, and

 

dispensing of controlled substances in the United States. With limited exceptions, the
CSA makes it “unlawful for any person knowingly or intentionally” to “possess . . . a
controlled substance” without a valid prescription from a practitioner. The CSA also
prohibits a person from acquiring or obtaining controlled substances by fraud or
misrepresentation.

13. The term “controlled substance” means a drug or other substance included in Schedules
I, Il, II, IV, and V of the CSA. The term “dispense” means to deliver a controlled
substance to an ultimate user or research subject by, or pursuant to the lawful order of,
a practitioner; it includes the prescribing and administering of a controlled substance.
The term “distribute,” means to deliver (other than by administrating or dispensing) a
controlled substance. The term “practitioner” means a physician, medical doctor,

dentist, or other person licensed, registered, or otherwise permitted by the United States
 

Case: 2:20-mj-00371-CM

14.

15.

16.

or the jurisdiction in which he or she practiced, to distribute a or dispense a controlled
substance in the course of professional practice.

Individual practitioners who want to distribute or dispense controlled substances in the
course of professional practice are required to register with the Attorney General of the
United States (“Attorney General”) before they are legally authorized to do so. Such
individual practitioners are assigned a registration number by the Drug Enforcement
Administration (“DEA”).

Practitioners registered with the Attorney General are authorized under the CSA to
write prescriptions for, or to otherwise dispense Schedule II, III, IV, and V controlled
substances, so long as they complied with the requirements of their registrations. 21
U.S.C. § 822(b). The CSA prohibits any person from knowingly and intentionally
using a DEA registration number issued to another person in the course of distributing
or dispensing a controlled substance.

The CSA’s “scheduling” of controlled substances is based on their potential for abuse,
among other considerations. There are five schedules of controlled substances:
Schedules I, I, III, IV, and V. Drugs that have a high potential for abuse and could lead
to severe psychological or physical dependence are classified as Schedule II controlled
substances. Drugs that had a potential for abuse and could lead to moderate or low
physical dependence or high psychological dependence are classified as Schedule IIT
controlled substances. Drugs that had a low potential for abuse and could lead to
limited physical or psychological dependence are classified as Schedule IV controlled

substances. 21 U.S.C. § 812.

 

 

 
 

~ Case: 2:20-mj-00371-CMV Doc #: 1 Filed: 05/20/20 Page: 7 of 25 PAGEID #: 7

17.

18.

Pursuant to the CSA and its implementing regulations, oxycodone is classified as a
Schedule II narcotic controlled substance based on its high potential for abuse and
potential for severe psychological and physical dependence. Oxycodone is sold under
a variety of brand names, including Oxycontin, Percocet, and Endocet, as well as
generic forms. Oxycodone is one of the strongest prescription painkilling substances
approved for use in the United States, and it was very addictive. When abused,
oxycodone could be taken orally (in pill form), chewed, or crushed and snorted.
Oxycodone causes euphoria and a high that persons with a dependency and no actual
medical necessity would seek.

Oxycontin, Percocet, and Roxicet are name brand Schedule II controlled substances in
which oxycodone is the active ingredient. Percocet and Roxicet combine oxycodone
and acetaminophen, also abbreviated “APAP.” When Oxycontin, Percocet, and
Roxicet tablets are legally prescribed for a legitimate medical purpose, they are
intended to be taken orally for the management of moderately severe to severe pain
under the careful supervision of a treating physician. Because they contain oxycodone,
Oxycontin, Percocet, and Roxicet tablets could be highly addictive, and the withdrawal
symptoms of Oxycontin, Percocet, and Roxicet addiction could be severe.

The Residence Premises

19. TABITHA L. WOOD resides at 190 Fox Hall Dr., Pataskala, OH 43062 (the

RESIDENCE PREMISES). The RESIDENCE PREMISES can be further described
as a light green, two-story single family home with aluminum siding. The property has

a blue/green front door. The numbers “190” are affixed below the front door.

 

 
 

 

Case: 2:20-mj-00371-CMV Doc #: 1 Filed: 05/20/20 Page. 5 Ol 2> PAGEID & © "|

20. Wood is currently under Indictment in Franklin County Common Pleas Court in Case
Number 19 CR 003357 for legal Processing of Drug Documents. Additionally, Wood
is currently under Indictment in Fairfield County Case Number 20 CR 00077 also for
Illegal Processing of Drug Documents. While the case is pending, WOOD was released
on bond. As a condition of her bond, WOOD is undergoing GPS monitoring. The GPS

data confirms WOOD is residing at 190 Fox Hall Dr. in Pataskala.

The Vehicle

21. Additionally, property to be obtained from Wood’s person or residence and then
searched is the VEHICLE, further described as: a gray 2004 Pontiac Grand Prix bearing
OH License number “HIG7555” which is registered to her reported “husband”, Daniel
Feucht. The VEHICLE bears VIN: 2G2WR524641332732.

22. As discussed in more detail below, WOOD was observed driving the VEHICLE on
several occasions, including through several drive-through pharmacies. Surveillance
video obtained from the pharmacies show a vehicle matching the description of the
VEHICLE. Further the photos obtained from WOOD’s cellular phone show pictures of
fraudulent prescriptions photographed in a vehicle with a Pontiac emblem on the
steering wheel.

23. The VEHICLE has been observed parked in front of the RESIDENCE PREMISES at

190 Fox Hall Dr. in Pataskala.

PROBABLE CAUSE

 

24. In support of this investigation, | and other investigators and agents have interviewed

several area pharmacists, and Dr. Alex Alahakoon.

Investigation

 
 

Case: 2:20-mj-00371-CMV Doc #: 1 Filed: 05/20/20 Page: 9 of 25 PAGEID #: 9

25.

26.

On March 26, 2020, the Gahanna Police Department was dispatched to the Kroger
Pharmacy located at: 1365 Stoneridge Dr., Gahanna on report of a fraudulent
prescription. The reporting officer met with the pharmacist who advised that a
suspicious prescription was dropped off to be filled. The pharmacist was able to contact
the alleged prescribing physician, Dr. Alex Alahakoon of “Premier Internal Medicine”
who advised that the prescription was in fact, fraudulent. The pharmacist did a search
of the store’s internal customer database and found three more prescriptions from the
same physician that were also found to be fraudulent.

Detective John Power with the Gahanna Police Department was later assigned the case
for follow-up. Detective Power found that in early 2019, Dr. Alahakoon had an
employee, suspect TABITHA L. WOOD, who had stolen a prescription pad from his
office. She was subsequently terminated from her employment there. Since then,
WOOD has passed numerous fraudulent prescriptions throughout the Columbus

Metropolitan area.

27. An OARRS request was made and it was found that numerous fraudulent prescriptions

28.

had been passed in the City of Gahanna beginning in July of 2019 up to an including
March 31° of this year. Names used on the prescriptions include aliases of WOOD
along with names of her family members.

Pharmacies in which the fraudulent prescriptions have been passed include Giant
Eagle, 1250 N. Hamilton Rd., Gahanna and Kroger Marketplace, 300 S. Hamilton Rd.,
Gahanna. Surveillance images were obtained from two of the passing’s and revealed

what appeared to be a white female, matching the description of WOOD, operating a

 
 

 

~ Case: 2:20-mj-00371-CMV Doc #: 1 Filed: 05/20/20 Page: 10 of 25 PAGEID #: 10

29.

30.

31.

32.

33.

34.

gray Pontiac four door, matching the description of the VEHICLE. WOOD has been
known to operate the VEHICLE.

On one occasion, due to the suspicious nature of the transaction an employee with the
pharmacy wrote down the license plate of the vehicle, which was “OH License number
“HIG7555” and matches the VEHICLE.

Further, Detective Power identified a sticker in the window bearing the logo for the
“Florida Gators.” This sticker is visible on the VEHICLE.

On April 13, 2020 Det. Power was contacted by Det. Finan of the Fairfield County
Major Crime Unit in regards to the suspect being arrested for an outstanding warrant
for Illegal Processing of Drug Documents issued through Fairfield County using the
same forged document from “Premier Internal Medicine.” Det. Finan interviewed
WOOD. During this interview, WOOD admitted to having stolen the initial
prescription pad and then forging the document(s) to obtain controlled narcotics.

A search warrant was executed on WOOD’s cellular phone which contained numerous
images of fraudulent prescriptions. Images included those passed within the city of
Gahanna and elsewhere. In some of the images recovered, the drive-thru lane of the
pharmacy is observed in the background. In some of the images recovered, the

“Pontiac” emblem on the steering wheel is visible.

Ohio Automated Rx Reporting System (OARRS) is a prescription data monitoring
report system that tracks the prescribing and dispensing of controlled substances.

During the investigation, OARRS reports were pulled for the prescriptions issued under
the name and DEA registration of Dr. Alex Alahakoon, as well as for TABITHA L.

WOOD.

 

 
 

Case: 2:20-mj-00371-CMV Doc #: 1 Filed: 05/20/20 Page: 11 of 25 PAGEID #: 11

35. Based on the information known during the investigation, the following prescriptions

issued under Dr. Alex Alahakoon’s DEA registration number were determined to be

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

fraudulent:
PRESCRIPTION DOB DATE QTY DRUG RX # FILLED AT
ISSUED TO FILLED | PILLS
Tabatha Woodson-Kline | 8/18/1991 7/6/2019 Oxycodone-APAP .
60 10-325 2053649 Giant Eagle
Tabatha Woodson-Kline | 8/18/1991 8/1/2019 60 Oxyeadone-APAP 3053958 Giant Eagle
bath -Kli 1 Oo - P
Tabatha Woodson-Kline | 8/18/199 8/25/2019 60 nycodone APA 2054178 Giant Eagle
Tabatha Woodson-Kline | 8/18/1991 Oxycodone-APAP .
. 9/12/2019 90 10-325 2054364 Giant Eagle
Tabatha Woodson-Kline | 8/18/1991 9/28/2019 90 Oxycodone APAP 2054521 Giant Eagle
h -Kii - P
Tabatha Woodson-Kline | 8/18/1991 10/13/2019 90 Onyoosone APA 2054669 Giant Eagle
-Kli -~-APAP
Tabatha Woodson-Kline | 8/18/1991 11/5/2019 90 Onyeodone A 2054909 Giant Eagle
Tabatha Woodson-Kline | 8/18/1991 11/25/2019 90 Oxycodone APAP 2055130 Giant Eagle
Tabatha Woodson-Kline | 8/18/1991 12/15/2019 90 Onyeodone ARAP 2055354 Giant Eagle
Tabatha Woods 8/13/1991 Dextroamp-
12/15/2019 60 Amphetamin 2330851 Kroger
(Adderall) 20 Mg
Tabatha Woodson-Kline Oxy-
8/18/1991 1/5/2020 90 Acetaminophen § | 2055557 Giant Eagle
10-325
10

 

 
 

Case: 2:20-mj-00371-CMV Doc #: 1 Filed: 05/20/20 Page: T2Of2> PACLID @ TO |

 

Tabatha Woodson-Kline Oxy-
8/18/1991 | 1/21/2020 90 Acetaminophen | 2055755 Giant Eagle
10-325

 

Tabatha Woodson-K line Oxy-
8/18/1991 2/9/2020 90 Acetaminophen | 2055958 Giant Eagle
10-325

 

Daniel Sampson Oxy-
8/13/1991 |} 2/17/2020 60 Acetaminophen | 2292249 Kroger
10-325

 

Tabatha Woods Dextroamp-
8/13/1991 | 2/18/2020 60 Amphetamin 2332131 Kroger
(Adderall) 20 Mg

 

Tabatha Woodson-Kline Oxy-
8/18/1991 | 2/23/2020 90 Acetaminophen | 2292297 Kroger
10-325

 

 

Tabatha Woodson-K line Oxy-
8/18/1991 | 3/14/2020 120 Acetaminophen | 2292570 Kroger
10-325

 

 

 

 

 

 

 

 

 

36. Dr. A. Alahakoon confirmed the above prescriptions were not authorized by him.

37. Additional investigation determined the suspect, TABITHA L. WOOD, has used the
same fraudulent prescription information to obtain prescriptions for the same time
period (i.e. overlapping prescriptions) at Kroger Pharmacies located in Pataskala and
Reynoldsburg. The prescriptions were for both Percocet 5 mg and 10 mg, just like the

prescriptions issued in Gahanna.

 

38. In total, it is believed the suspect has obtained the following amounts of controlled
substances:
a. Fairfield County: 150 tablets Percocet 5mg; 750 tablets Percocet 10mg
b. Gahanna: 1,320 tablets Percocet 10mg; 60 tablets Adderrall
c. Reynoldsburg: 720 tablets Percocet 10mg

d. Pataskala: 480 tablets Percocet 10mg; 90 tablets Percocet Smg

1
 

 

 

Case: 2:20-mj-00371-CMV Doc #: 1 Filed: 05/20/20 Page: 13 of 25 PAGEID #: 13

39. While on GPS monitored bond through Fairfield County, the suspect has continued her
pattern of illegal activity by attempting to fill fraudulent prescriptions. This includes
an incident reported to Gahanna Police on 05/18/2020 in which the fraudulent
prescription was for ninety (90) tablets of Percocet 10mg with the alias of “Samantha
Wood.” The drop-off date and time matches the GPS monitored data for bond placing
WOOD at the incident location.

40. With the prescriptions that have been obtained by law enforcement, all have been
printed on 8 4” by 11” sheets of paper.

41. Accordingly, based on the foregoing, there is probable cause to believe that TABITHA
L. WOOD is illegally acquiring or obtaining and/or possessing controlled substances.
Consequently, there is probable cause to believe that violations of 21 U.S.C. § 843
(Prohibited Acts), and 21 U.S.C. § 844 (Possession of Drugs), have been committed by
TABITHA L. WOOD and that evidence related to such violations may be found on the

PREMISES (which includes the RESIDENCE PREMISES and the VEHICLE).

COMPUTERS, ELECTRONIC STORAGE, AND FORENSIC ANALYSIS
42. As described above and in Attachment B, this application seeks permission to search
for records that might be found on the PREMISES, in whatever form they are found.
One form in which the records might be found is data stored on a computer’s hard drive
or other storage media. Thus, the warrant would authorize the seizure of electronic
storage media or, potentially, the copying of electronically stored information, all under

Rule 41(e)(2)(B).

12

 
 

 

Case: 2:20-mj-00371-CMV Doc #. 1 Filed: 05/20/20 Page. 14 Of 2> PAGLID@ if,

43. Probable cause. 1 submit that if a computer or storage medium is found on the
PREMISES, there is probable cause to believe those records will be stored on that

computer or storage medium, for at least the following reasons:

a. Based on my knowledge, training, and experience, I know that many records are
now stored electronically on computers. Computer files or remnants of such files
can be recovered months or even years after they have been downloaded onto a
storage medium, deleted, or viewed via the Internet. Electronic files downloaded
to a storage medium can be stored for years at little or no cost. Even when files

have been deleted, they can be recovered months or years later using forensic tools.

b. Therefore, deleted files, or remnants of deleted files, may reside in free space or
slack space—that is, in space on the storage medium that is not currently being used

by an active file—for long periods of time before they are overwritten.

c. Wholly apart from user-generated files, computer storage media—in particular,

 

computers’ internal hard drives—contain electronic evidence of how a computer
has been used, what it has been used for, and who has used it. To give a few
examples, this forensic evidence can take the form of operating system
configurations, artifacts from operating system or application operation, file system
data structures, and virtual memory “swap” or paging files. Computer users
typically do not erase or delete this evidence, because special software is typically

required for that task. However, it is technically possible to delete this information.

d. Similarly, files that have been viewed via the Internet are sometimes automatically

 

downloaded into a temporary Internet directory or “cache.”

13
 

 

Case: 2:20-mj-00371-CMV Doc #: 1 Filed: 05/20/20 Page: 15 of 25 PAGEID #: 15

44. Forensic evidence. As further described in Attachment B, this application seeks

permission to locate not only computer files that might serve as direct evidence of the

crimes described on the warrant, but also for forensic electronic evidence that

establishes how computers were used, the purpose of their use, who used them, and
when. There is probable cause to believe that this forensic electronic evidence will be
on any storage medium in the PREMISES because:

a. Data on the storage medium can provide evidence of a file that was once on the
storage medium but has since been deleted or edited, or of a deleted portion of a
file (such as a paragraph that has been deleted from a word processing file). Virtual
memory paging systems can leave traces of information on the storage medium that
show what tasks and processes were recently active. Web browsers, e-mail
programs, and chat programs store configuration information on the storage
medium that can reveal information such as online nicknames and passwords.
Operating systems can record additional information, such as the attachment of
peripherals, the attachment of USB flash storage devices or other external storage
media, and the times the computer was in use. Computer file systems can record
information about the dates files were created and the sequence in which they were
created, but this information can later be falsified.

b. Forensic evidence on a computer or storage medium can also indicate who has used
or controlled the computer or storage medium. For example, registry information,
configuration files, user profiles, e-mail, e-mail address books, “chat,” instant
messaging logs, photographs, the presence or absence of malware, and

correspondence (and the data associated with the foregoing, such as file creation

14

 
 

 

Case: 2:20-mj-00371-CMV Doc #: 1 Filed: 05/20/20 Page. 16 Of 25 PAGEID & LO —

and last-accessed dates) may be evidence of who used or controlled the computer
or storage medium at a relevant time.

c. A person with appropriate familiarity with how a computer works can, after
examining this forensic evidence in its proper context, draw conclusions about how
computers were used, the purpose of their use, who used them, and when.

d. The process of identifying the exact files, blocks, registry entries, logs, or other
forms of forensic evidence on storage medium that are necessary to draw an
accurate conclusion is a dynamic process. While it is possible to specify in advance
the records to be sought, computer evidence is not always data that can be merely
reviewed by a review team and passed along to investigators. Whether data stored
on acomputer is evidence may depend on other information stored on the computer
and the application of knowledge about how a computer behaves. Therefore,
contextual information necessary to understand other evidence also falls within the
scope of the warrant.

e. Further, in finding evidence of how a computer was used, the purpose of its use,
who used it, and when, sometimes it is necessary to establish that a particular thing
is not present on a storage medium. For example, the presence or absence of
counter-forensic programs or anti-virus programs (and associated data) may be
relevant to establishing the user’s intent.

45. Necessity of seizing or copying entire computers or storage media. In most cases, a
thorough search of the premises for information that might be stored on storage media
often requires the seizure of the physical storage media and later off-site review

consistent with the warrant. In lieu of removing storagé media from the premises, it is

 

15

 
 

 

Case: 2:20-mj-00371-CMV Doc #: 1 Filed: 05/20/20 Page: 17 of 25 PAGEID #: 17

sometimes possible to make an image copy of storage media. Generally speaking,
imaging is the taking of a complete electronic picture of the computer’s data, including
all hidden sectors and deleted files. Either seizure or imaging is often necessary to
ensure the accuracy and completeness of data recorded on the storage media, and to
prevent the loss of the data either from accidental or intentional destruction. This is

true because of the following:

a, The time required for an examination. As noted above, not all evidence takes the
form of documents and files that can be easily viewed on site. Analyzing evidence
of how a computer has been used, what it has been used for, and who has used it
requires considerable time, and taking that much time on premises could be
unreasonable. As explained above, because the warrant calls for forensic electronic
evidence, it is exceedingly likely that it will be necessary to thoroughly examine
storage media to obtain evidence. Storage media can store a large volume of
information. Reviewing that information for things described in the warrant can
take weeks or months, depending on the volume of data stored, and would be

impractical and invasive to attempt on-site.

b. Technical requirements. Computers can be configured in several different ways,
featuring a variety of different operating systems, application software, and
configurations. Therefore, searching them sometimes requires tools or knowledge
that might not be present on the search site. The vast array of computer hardware
and software available makes it difficult to know before a search what tools or

knowledge will be required to analyze the system and its data on the Premises.

16

 
 

 

Case: 2:20-mj-00371-CMV Doc #: 1 Filed: 05/20/20 Page. ls Ol 25 PAGEID= 16ST

However, taking the storage media off-site and reviewing it in a controlled

environment will allow its examination with the proper tools and knowledge.

c. Variety of forms of electronic media. Records sought under this warrant could be
stored in a variety of storage media formats that may require off-site reviewing with

specialized forensic tools.

46. Nature of examination. Based on the foregoing, and consistent with Rule 41(e)(2)(B),
the warrant I am applying for would permit seizing, imaging, or otherwise copying
storage media that reasonably appear to contain some or all of the evidence described
in the warrant and would authorize a later review of the media or information consistent
with the warrant. The later review may require techniques, including but not limited
to computer-assisted scans of the entire medium, that might expose many parts of a
hard drive to human inspection in order to determine whether it is evidence described

by the warrant.

CONCLUSION
47, Wherefore, your affiant respectfully requests that a search and seizure warrant be issued
authorizing the Gahanna Police Department, with appropriate assistance from other law

enforcement officers, to enter the said described PREMISES and search the items as

set forth in the search warrant.

Ret Pra Moun 12248
Mark Young O, Uv
Task Force Officer, DEA

Sworn and subscribed to me this°€O day of May, 2020.

 
 

Case: 2:20-mj-00371-CMV Doc #: 1 Filed: 05/20/20 Page: 19 of 25 PAGEID #: 19

Cu»

HONORABLE CHELSEY VASCURA
UNITED STATES MAGISTRATE JUDGE

 

 
 

 

 

Case: 2:20-mj-00371-CMV Doc #: 1 Filed: 05/20/20 Page: 20 of 25 PAGEID #: 20

Attachment A

Property to be searched

The property to be searched is the residence of Tabitha Lynn Wood, located at 190 Fox
Hall Dr., Pataskala, OH 43062. The requested location to be searched is pictured below and

further described as follows:
THE RESIDENCE PREMISES

The property can be further described as a light green, two-story single family home with

aluminum siding. The property has a blue/green front door. The numbers “190” are

affixed below the front door.

 

 
 

 

Case: 2:20-mj-00371-CMV Doc #: 1 Filed: 05/20/20 Page: 21 of 25 PAGEID #: 21

 

THE VEHICLE

Additionally, the property to be searched is the VEHICLE, further described as: a gray
2004 Pontiac Grand Prix bearing OH License number “HIG7555” which is registered

to her reported “husband”, Daniel Feucht. The VEHICLE bears VIN:

2G2WR524641332732.

 

 
 

Case: 2:20-mj-00371-CMV Doc #: 1 Filed: 05/20/20 Page: 22 of 25 PAGEID #: 22

 

 

 
 

Case: 2:20-mj-00371-CMV Doc #: 1 Filed: 05/20/20 Page: 23 of 25 PAGEID #: 23

‘Attachment B -

The items requested to be subject to search and seizure include the following items:

1.

 

All records relating to violations of 21 U.S.C. §§843, and 844, those violations involving
TABITHA L. WOOD and occurring after January 1, 2019, including:

a. Any and all documents, hard copy and electronic concerning correspondence,
insurance claim forms, physician’s orders, prescriptions, and prescription information
including, but not limited to, information stored on hard copy or computer hardware,
computer software, computer-related documentation, passwords and data security
devices.

b. Any and all prescriptions, prescription pads, prescription documentation containing
the name of Alahakoon.

¢. Any and all GoodRX records containing information related to the payment or
billing of prescriptions for Tabitha L. Wood, including letters, faxes, notes, and
explanation of benefits forms.

d. Records and/or ledgers and/or journals that may reveal, indicate or contain
information pertaining to prescriptions allegedly issued by Alahakoon;

prescriptions for Oxycodone.

All narcotics found on the premises, to include Oxycodone, Oxycodone-APAP, Percocet, and
Adderall.
Computers or storage media used as a means to commit the violations described above,
including 21 U.S.C. §§843, 844.
Printers, and any and all 8 % by 11 printing paper, including paper with a watermark, used as
a means to commit the violations described above, including 21 U.S.C. §§843, 844.
For any computer or storage medium whose seizure is otherwise authorized by this warrant,
and any computer or storage medium that contains or in which is stored records or information
that is otherwise called for by this warrant (hereinafter, “COMPUTER”);

a. Evidence of who used, owned, or controlled the COMPUTER at the time the things

described in this warrant were created, edited, or deleted, such as logs, registry entries,

configuration files, saved usernames and passwords, documents, browsing history,

 
 

 

Case: 2:20-mj-00371-CMV Doc #: 1 Filed: 05/20/20 Page: 24 of 25 PAGEID #: 24

user profiles, email, email contacts, “chat,” instant messaging logs, photographs, and
correspondence;

b. Evidence indicating how and when the computer was accessed or used to determine
the chronological context of computer access, use, and events relating to crime under
investigation and to the computer user;

c. Evidence indicating the computer user’s state of mind as it relates to the crime under
investigation;

d. Evidence of the times the COMPUTER was used;

e. Passwords, encryption keys, and other access devices that may be necessary to access
the COMPUTER;

f. Documentation and manuals that may be necessary to access the COMPUTER or to
conduct a forensic examination of the COMPUTER;

g. Records of or information about the COMPUTER’s Internet activity, including
firewall logs, caches, browser history and cookies, “bookmarked” or “favorite” web
pages, search terms that the user entered into any Internet search engine, and records
of user-typed web addresses;

h. Contextual information necessary to understand the evidence described in this
attachment.

As used above, the terms “records” and information” includes all forms of creation or
storage, including any form of computer or electronic storage (such as hard disks or other
media that can store data); any handmade form (such as writing); any mechanical form
(such as printing or typing); and any photographic form (such as microfilm, microfiche,

prints, slides, negatives, videotapes, motion pictures, or photocopies).

The term “computer” includes all types of electronic, magnetic, optical, electrochemical,
or other high speed data processing devices performing logical, arithmetic, or storage
functions, including desktop computers, notebook computers, mobile phones, tablets,

server computers, and network hardware.

 

 

 
 

 

Case: 2:20-mj-00371-CMV Doc #: 1 Filed: 05/20/20 Page: 25 of 25 PAGEID #: 25

The term “storage medium” includes any physical object upon which computer data can
be recorded. Examples include hard disks, RAM, floppy disks, flash memory, CD-ROMs,

and other magnetic or optical media.

 

 
